                                   UNITED STATES DISTRICT COURT

                                            DISTRICT OF OREGON

                                             PORTLAND DIVISION



    DONNA B.1,                                                    Case No.: 3:18-cv-00892-MK


                                                Plaintiff,        OPINION AND ORDER


    v.


    COMMISSIONER, SOCIAL SECURITY
    ADMINISTRATION,

                                             Defendant.




KASUBHAI, Magistrate Judge:
         Plaintiff Donna Raelene B. brings this action for judicial review of the Commissioner of

Social Security’s (“Commissioner’s”) decision denying her application for Disability Insurance

Benefits under the Social Security Act (the “Act”). This Court has jurisdiction under 42 U.S.C.

§§ 405(g) and 1383(c). Both parties consent to jurisdiction by a U.S. Magistrate Judge.

         For the reasons discussed below, the Court affirms the Commissioner’s decision.




1
 In the interest of privacy, this Opinion and Order uses only the first name and the initial of the last name of the
non-governmental parties in this case.


1 – OPINION AND ORDER
                                         BACKGROUND

       Plaintiff applied for Disability Insurance Benefits on August 7, 2013, alleging disability

beginning September 7, 2012. Tr. 17. Her claims were initially denied, and Plaintiff timely

requested and appeared for a hearing before Administrative Law Judge (“ALJ”) Kelly Wilson on

March 24, 2016. Id. After the hearing, the ALJ received a supplemental record consisting of the

report from consultative examiner John Ellison, M.D., interrogatory responses of impartial

vocational expert Leta Berkshire, and additional medical records. Id. The ALJ denied Plaintiff’s

application in a written decision dated February 28, 2017. See Tr. 17-30. Plaintiff sought review

from the Appeals Council and submitted Plaintiff’s psychiatrist Dr. Stacy Caraballo’s letter. Tr.

15. The Appeals Council admitted Dr. Caraballo’s letter but found that the letter does not relate

to the period at issue. Tr. 2. The Appeals Council denied review of the ALJ’s decision,

rendering the ALJ’s decision the final decision of the Commissioner. Tr. 1-4. Plaintiff now

seeks judicial review of the decision.

                                   STANDARD OF REVIEW

       A reviewing court shall affirm the Commissioner’s decision if the decision is based on

proper legal standards and the legal findings are supported by substantial evidence in the record.

42 U.S.C. § 405(g); Batson v. Comm’r of Soc. Sec. Admin., 359 F.3d 1190, 1193 (9th Cir. 2004).

“Substantial evidence is ‘more than a mere scintilla but less than a preponderance; it is such

relevant evidence as a reasonable mind might accept as adequate to support a conclusion.’” Hill

v. Astrue, 698 F.3d 1153, 1159 (9th Cir. 2012) (quoting Sandgathe v. Chater, 108 F.3d 978, 980

(9th Cir. 1997)). To determine whether substantial evidence exists, a court reviews the

administrative record as a whole, “weighing both the evidence that supports and detracts from

the ALJ’s conclusion.” Davis v. Heckler, 868 F.2d 323, 326 (9th Cir. 1989).




2 – OPINION AND ORDER
                                           DISCUSSION

       The Social Security Administration utilizes a five-step sequential evaluation to determine

whether a claimant is disabled. See 20 C.F.R. §§ 404.1520, 416.920. The initial burden of proof

rests upon the claimant to meet the first four steps. Id. If the claimant satisfies her burden with

respect to the first four steps, the burden shifts to the Commissioner at step five. Id.; see also

Johnson v. Shalala, 60 F.3d 1428, 1432 (9th Cir. 1995). At step five, the Commissioner must

show that the claimant is capable of making an adjustment to other work after considering the

claimant’s residual functional capacity (“RFC”), age, education, and work experience. 20 C.F.R.

§§ 404.1520(a)(4)(v) & 416.920(a)(4)(v). If the Commissioner fails to meet this burden, then the

claimant is disabled. Id. If, however, the Commissioner proves that the claimant is able to

perform other work existing in significant numbers in the national economy, the claimant is not

disabled. Id.; see also Bustamante v. Massanari, 262 F.3d 949, 953–54 (9th Cir. 2001).

       In the present case, the ALJ found that Plaintiff was not disabled. At step one, the ALJ

found that Plaintiff has not engaged in substantial gainful activity since the onset date of

September 7, 2012. Tr. 19. At step two, the ALJ found Plaintiff had the following severe

impairments: “degenerative disc disease; osteopenia; plantar fasciitis; depressive disorder;

anxiety disorder; [and] polysubstance abuse.” Tr. 20. At step three, the ALJ found that Plaintiff

did not have an impairment or combination of impairments that met or equaled the requirements

of a listed impairments in 20 CFR Part 404, Subpart P, Appendix 1 (“Listings”). Tr. 20-21.

       Prior to step four, the ALJ determined that Plaintiff retained residual functional capacity

(“RFC”) that allowed her to perform light work, “except [that] she can frequently balance, stoop,

and climb ramps/stairs; she can occasionally kneel, crouch, and crawl; she cannot climb ladders,




3 – OPINION AND ORDER
ropes, or scaffolds; and she can perform simple and detailed tasks, but would have difficulty

performing more complex tasks consistently.” Tr. 22.

       At step four, the ALJ found that Plaintiff is capable of performing past relevant work as a

Receptionist and Waitress. Tr. 30.

       Plaintiff seeks review by this Court contending that (1) the ALJ improperly rejected

Plaintiff’s subjective complaints; (2) the Appeals Council erred in receiving but failing to

consider the new evidence of Stacey Caraballo, Ph.D.’s opinion; and (3) the ALJ improperly

rejected the opinion of consultative examiner John Ellison, M.D. Pl.’s Br. 7-20 (ECF No. 13).

I. Subjective Symptom Testimony

       When a claimant has medically documented impairments that could reasonably be

expected to produce some degree of the symptoms complained of, and the record contains no

affirmative evidence of malingering, “the ALJ can reject the claimant’s testimony about the

severity of . . . symptoms only by offering specific, clear and convincing reasons for doing so.”

Smolen v. Chater, 80 F.3d 1273, 1281 (9th Cir. 1996) (internal citation omitted). A general

assertion [that] the claimant is not credible is insufficient; instead, the ALJ must “state which …

testimony is not credible and what evidence suggests the complaints are not credible.” Dodrill v.

Shalala, 12 F.3d 915, 918 (9th Cir. 1993). The reasons proffered must be “sufficiently specific

to permit the reviewing court to conclude that the ALJ did not arbitrarily discredit the claimant’s

testimony.” Orteza v. Shalala, 50 F.3d 748, 750 (9th Cir. 1995) (internal citation omitted). If the

ALJ’s finding regarding the claimant’s subjective symptom testimony is “supported by

substantial evidence in the record, [the court] may not engage in second-guessing.” Thomas v.

Barnhart, 278 F.3d 947, 959 (9th Cir. 2002) (internal citation omitted).




4 – OPINION AND ORDER
        Social Security Ruling (“SSR”) 16-3p2 provides that “subjective symptom evaluation is

not an examination of an individual’s character,” and requires the ALJ to consider all of the

evidence in an individual’s record when evaluating the intensity and persistence of symptoms.

SSR 16-3p, available at 2016 WL 1119029 at *1-2. The ALJ must examine “the entire case

record, including the objective medical evidence; an individual’s statements about the intensity,

persistence, and limiting effects of symptoms; statements and other information provided by

medical sources and other persons; and any other relevant evidence in the individual’s case

record.” Id. at *4.

        The ALJ provided the following reasons for discrediting Plaintiff’s subjective testimony:

(1) treatment for Plaintiff’s physical impairments has been routine, conservative and effective,

and treatment for her mental impairment is effective, Tr. 24-26; (2) after the onset date, Plaintiff

collected unemployment benefits, continued working as a caregiver, and participated in

vocational rehabilitation, which suggest that she considered herself able to work; Tr. 26; (3)

Plaintiff engaged in activities that are inconsistent with her complaints, Tr. 27; (4) Plaintiff was

inconsistent regarding her substance abuse, Id.; and (5) the record reflects that Plaintiff appeared

highly motivated to obtain disability benefits, Tr. 24, 27.

        Plaintiff argues that the ALJ merely summarized the medical evidence but failed to

identify what evidence undermined Plaintiff’s testimony. Pl.’s Br. 10 (ECF No. 14) (citing

Reddick v. Chater, 157 F.3d 715, 722 (9th Cir. 1998) (“General findings are insufficient; rather,

the ALJ must identify what testimony is not credible and what evidence undermines the

claimant’s complaints.”). The Commissioner argues that the ALJ’s reasons for discounting

Plaintiff’s subjective testimony were clear and convincing. Def.’s Br. 4-12 (ECF No. 20).


2
 Effective March 28, 2016, SSR 16-3p supersedes and replaces SSR 96-7p, which governed the assessment of
claimant’s “credibility.” See SSR 16-3p, available at 2016 WL 1119029.


5 – OPINION AND ORDER
       A. Treatment

       a. Physical Impairments

       An ALJ may discredit a claimant’s pain testimony based on a history of conservative

treatment. Johnson v. Shalala, 60 F.3d 1428, 1434 (9th Cir. 1995) (finding that the ALJ provided

clear and convincing reasons to properly decline to rely on the claimant’s testimony and noting

that the doctor prescribed only “conservative treatment” which suggested a lower level of both

pain and functional limitation). Furthermore, evidence of effective treatment may support an

ALJ’s rejection of symptom allegations. Warre v. Comm’r of Soc. Sec. Admin., 439 F.3d 1001,

1006 (9th Cir. 2006) (“Impairments that can be controlled effectively with medication are not

disabling for the purpose of determining eligibility for SSI benefits.”).

       The ALJ found that the record does not contain objective evidence that supports a

disabling degree of limitation for Plaintiff’s physical impairments. Tr. 24. Specifically, the MRI

imaging of the thoracic spine in November 2013 shows only “minimal loss of the vertebral body

height at T4, T6 and T7.” Tr. 628. “There are a few minimal disc protrusions in the thoracic

spine, but no evidence of neural impingement.” Id.

       In March 2014, treating physician Dr. Mitchell, D.O., diagnosed neck sprain and

recommended ice, physical therapy, and prescribed Robaxin. Tr. 24, 686-87. The ALJ noted that

Plaintiff was “exercising regularly” around this time. Tr. 24, 881. When Plaintiff sought

treatment in January 2015 for her worker’s compensation neck injury, Dr. Mitchell did not refer

her to chiropractic treatment as she requested but told her to continue with physical therapy until

she found it ineffective. Tr. 677. At the follow-up visit in three weeks, Plaintiff reported that her

symptoms were “almost back to normal” and “therapy is helping so much.” Tr. 674. On

February 7, 2015, Dr. Mitchell documented that Plaintiff “has reached a stable point. … She




6 – OPINION AND ORDER
continues to have pain in the stated areas, but this is of a chronic nature and there has been some

documented improvement per physical therapy report.” Tr. 671. Dr. Mitchell believed that the

“insignificant injuries as stated have essentially resolved.” Id. Plaintiff was “released to return to

work as she has been doing.” Id. Plaintiff reported in March 2015 that she “continues to swim”

and “is able to do things like her ADLs [Activities of Daily Living]” though “it is always

uncomfortable.” Tr. 700.

       Regarding Plaintiff’s plantar fasciitis, she reported continued foot pain for 12 years in

March 2014, but she did not want further work-up at that time. Tr. 642. She sought treatment for

plantar fasciitis in September 2015. Tr. 692-95. Dr. Davidson recommended physical therapy

for pelvic tilt and gait training. Tr. 694. Plaintiff then reported in February 2016 that “[t]he pain

of palpation of the feet is resolved” with physical therapy except “throbbing pain.” Tr. 689.

       The X-ray imaging in February 2016 for Plaintiff’s cervical, thoracic, and lumbar spine

showed “[m]oderate multilevel degenerative spondylosis in the cervical spine[;] [m]ild

thoracolumbar scoliosis[;] [u]nchanged mild compression fractures at T6 and T7[;] [s]uspected

new mild superior endplate compression fracture at T5 since prior MRI of 2013[;] … [m]ild

degenerative disc disease at L4-L5.” Tr. 742.

       Consultative evaluating physician Dr. Ellison, M.D., performed a comprehensive

musculoskeletal exam of Plaintiff in August 2016. Tr. 1035-37. Dr. Ellison confirmed the X-ray

result of “mild thoracolumbar scoliosis” and “mild compression fractures of T6 and T7.” Tr.

1037. Dr. Ellison assessed that Plaintiff’s neck has limited range of motion and her right knee’s

flexion is limited to 90 degrees. Id. Plaintiff’s shoulders are “normal except abduction restricted

bilaterally to about 75 degrees.” Tr. 1036. Dr. Ellison marked that Plaintiff does not use assistive

devices. Id.




7 – OPINION AND ORDER
       The record cited by the ALJ consistently documents conservative treatment and the

effectiveness of the treatment for Plaintiff’s physical impairments. The ALJ’s reasons for

discounting Plaintiff’s subject testimony on these grounds are specific and supported by

substantial evidence.

       b. Mental Impairment

       The ALJ found that Plaintiff’s mental impairment has been generally well managed with

treatment and she retained the mental capacity for simple and detailed tasks. Tr. 25. The ALJ

cited the following record.

       In June 2013, a psychiatric evaluation report stated that Plaintiff was not depressed. Tr.

386. In August 2013, Plaintiff received psychotherapy for anxiety due to her son’s new

diagnosis of herpes. Tr. 638. During the therapy, she talked about her plans for her future,

including going back to school, filing for SSDI and not have to work, and move in with her new

boyfriend and not have to work. Id. The record shows that Plaintiff’s anxiety continued in

October 2013 due to new medicine and problems with school. Tr. 907.

       In February 2014, Plaintiff reported that “she feels stable since she has started on her

medication through PCBH.” Tr. 868. When asked what she wanted to work on that day related

to her therapy treatment plan goals, Plaintiff responded “nothing.” Id. During that therapy

session, Plaintiff was calm and better rested. Tr. 872. Her attitude was pleasant and cooperative

for the most part. Id. Plaintiff “attributes [her struggle with mood and anxiety] primarily to

situational stress but does not feel like she needs a medication change.” Tr. 873.

       Plaintiff continued to report stable mental condition after the February 2014 session. In

August 2014, Plaintiff reported that her mood was stable and good. Tr. 894. The therapy notes

show that Plaintiff “[p]resents overall as psychiatrically stable. … Mood bright and possibly




8 – OPINION AND ORDER
hypomanic, however, is doing well and organized.” Id. In April 2015, while still going through a

lot of situational stress, Plaintiff was managing. Tr. 986. Plaintiff presented to be “notably

calmer, better rested and better nourished.” Tr. 985. Her mood was neutral to mildly bright with

an appropriate affect. Id. Her thought content was appropriate. Id. She was negative for suicidal

or homicidal ideation and free from debilitating preoccupations, false perceptions, or delusions.

Id. Similarly, in November 2015, Plaintiff reported doing well overall. Tr. 960. In March 2016,

Plaintiff reported that “[s]he is slowly improving as she works through her issues.” Tr. 992.

       The medical record cited by the ALJ is specific and shows with substantial evidence that

Plaintiff’s mental condition has been stable with treatment since February 2014.

       B. Unemployment Benefits and Earnings

       “Continued receipt of unemployment benefits does cast doubt on a claim of disability, as

it shows that an applicant holds himself out as capable of working.” Ghanim v. Colvin, 763 F.3d

1154, 1165 (9th Cir. 2014) (citation omitted). However, when “the record does not establish

whether [the claimant] held himself out as available for full-time or part-time work,” an ALJ’s

credibility finding against the claimant on the basis of receipt of unemployment benefits is not

supported by substantial evidence. Carmickle v. Comm'r, Soc. Sec. Admin., 533 F.3d 1155, 1162

(9th Cir. 2008).

       The ALJ found that Plaintiff’s allegation of disability is inconsistent with her receipt of

unemployment benefits after the onset date, because “[i]n order to qualify for such benefits,

applicants must affirm that they are capable of working.” Tr. 26. Additionally, Plaintiff’s

participation in vocational rehabilitation and filing of a workers’ compensation claim suggest

that she considered herself able to work. Id. The ALJ also noted that the vocational expert

identified Plaintiff’s job of home attendant “as a medium, semiskilled job of SVP 3.” Id.




9 – OPINION AND ORDER
       Plaintiff argues that applying for worker’s compensation or unemployment benefits based

on part-time earnings is not the same as holding out as capable of full-time work. Pl.’s Br. 12

(ECF No. 14). The record does not provide information on whether Plaintiff held herself out as

available for full-time or part-time work. However, according to the record, while Plaintiff

continued working as a home care worker between the last quarter of 2013 and the first quarter

of 2015, she claimed having increased pain, stress, and fatigue and that she could only do

minimal personal care, could not fix her hair, could not be on her feet long enough to prepare

meals, and did no housecleaning. Tr. 239-40, 26-27, 288, 290. The ALJ found that Plaintiff’s

engagement in medium work at close to substantial gainful activity levels suggests that “she

could do far more exertional work at a light or sedentary level for greater number of hours.” Tr.

27.

       Because Plaintiff’s work as a home care worker is supported by the record, the Court will

not disturb the ALJ’s finding that Plaintiff’s caregiver job undermines her claim of disability. See

Bray v. Comm’r of Soc. Sec. Admin., 554 F.3d 1219, 1227 (9th Cir. 2009) (upholding the ALJ’s

adverse credibility finding against the plaintiff based in part on the plaintiff’s recent work as a

personal caregiver for two years).

       C. Activities of Daily Living

       Activities of daily living can form the basis for an ALJ to discount a claimant’s testimony

in two ways: (1) as evidence a claimant can work if the activities “meet the threshold for

transferable work skills”; or (2) where the activities “contradict [a claimant’s] testimony.” Orn v.

Astrue, 495 F.3d 625, 639 (9th Cir. 2007). When considering the factor of daily activities, the

Ninth Circuit has repeatedly warned that ALJs must be especially cautious in concluding that

daily activities are inconsistent with testimony about pain, and only if the level of activity is




10 – OPINION AND ORDER
inconsistent with the claimant’s claimed limitations would these activities have any bearing on

the claimant’s credibility. Garrison v. Colvin, 759 F.3d 995, 1016 (9th Cir. 2014) (citing Smolen,

80 F.3d at 1287 n. 7 (“The Social Security Act does not require that claimants be utterly

incapacitated to be eligible for benefits, and many home activities may not be easily transferable

to a work environment where it might be impossible to rest periodically or take medication.”);

Fair, 885 F.2d at 603 (“[M]any home activities are not easily transferable to what may be the

more grueling environment of the workplace, where it might be impossible to periodically rest or

take medication.”)).

         The ALJ found that Plaintiff’s activities are “consistent with an ability to do some light

exertional activities.” Tr. 27. For instance, Plaintiff enrolled in school two months after the onset

date and was taking a computer class, she kept herself limber with regular yoga, she attended

Native American activities such as sweats, pow-wows, and dancing, and she reported being paid

by the state to take care of her mentally ill sister. Tr. 27, 518, 860, 484. Plaintiff reported in late

2013 that “she was very busy and wouldn’t be able to schedule an assessment until after the first

of the year.” Tr. 27, 878. The ALJ also noted that Plaintiff took trips to California. Tr. 27, 843,

969. Furthermore, Plaintiff reported in April 2014 that she was working 15 hours a week and

attending school full time. Tr. 27, 644.

         Plaintiff testified at the hearing that she had not engaged in pow-wows, fishing and

hiking for three years. Tr. 796-80. Her travel to California required frequent rest stops. Tr. 81.

She did not attend school full time but took no more than two classes, and she could not

continue. Tr. 9, 55-56. Plaintiff also testified that she did not successfully take care of her sister.

Tr 78.




11 – OPINION AND ORDER
        Plaintiff’s testimony is not entirely consistent with the record. For example, Plaintiff

argues and testified that she did not attend school full time, but the record shows that she

reported attending school full time in April 2014. Compare Pl.’s Br. 13 (ECF No. 13) and Tr. 55-

56 with Tr. 644. The record also documents that Plaintiff reported having two trips to California,

one in November 2013 to visit a high school friend and one in September 2015 for a family

reunion. Tr. 843, 969. However, Plaintiff argues that she only had one trip to California “in a

four-year period.” Pl.’s Br. 13 (ECF No. 13).

        “While a claimant need not vegetate in a dark room in order to be eligible for benefits,

the ALJ may discredit a claimant’s testimony when the claimant reports participation in

everyday activities indicating capacities that are transferable to a work setting.” Molina v. Astrue,

674 F.3d 1104, 1112-13 (9th Cir. 2012) (citations and internal punctuation omitted). The ALJ

listed Plaintiff’s activities in the record and found that these activities are consistent with her

ability to perform some light exertional activities. While the ALJ did not explain why these

activities support Plaintiff’s ability to perform light exertional activities, the ALJ’s reasons are

otherwise specific and supported by the record and contradict Plaintiff’s pain testimony. In

addition, Plaintiff’s “very busy” activities after the onset date undermines her claim of

debilitating pain. Therefore, the Court upholds the ALJ’s finding.

        D. Inconsistency of Substance Abuse

        The ALJ found that Plaintiff’s statements regarding her substance abuse are inconsistent

with the record. Tr. 27. Specifically, in July 2013, Plaintiff denied using methamphetamine but

tested positive, stating that she thought someone was lacing her food with it for a period of two

months. Tr. 27, 495. The ALJ also found that Plaintiff’s substance abuse has interfered with her

ability to obtain work. Tr. 27. Plaintiff reported in December 2013 that “she uses medical




12 – OPINION AND ORDER
marijuana for her pain” and “she has been thinking about giving up medical marijuana use so she

can obtain employment.” Tr. 877-78. The record of the same day further states that “[Plaintiff]

didn’t seem overly interested in … stopping her use of medical marijuana even through [sic] she

said she was. … She did realize she can’t continue to smoke marijuana and do well with any

school studies or gain employment.” Tr. 878.

       Plaintiff contends that she did not intentionally use methamphetamine and she did not

withhold information from her medical providers. Pl.’s Br. 13-14 (ECF No. 13). Plaintiff’s

argument is misplaced. The ALJ acknowledged that substance abuse in and of itself does not

impact the reliability of allegations. Tr. 27. Rather, the ALJ found that Plaintiff’s inconsistent

statements regarding her substance abuse casts doubt in her other statements. Id. The ALJ’s

finding regarding Plaintiff’s inconsistent statements is supported by substantial evidence in the

record and the Court upholds the ALJ’s finding.

       E. Motivation to Obtain Disability

       Where an ALJ sets out specific findings supported by the record, a claimant’s well-

documented motivation to obtain social security benefits may cast doubt on the claimant’s

credibility. See Matney ex rel. Matney v. Sullivan, 981 F.2d 1016, 1020 (9th Cir. 1992).

       In August 2013, Plaintiff told her therapist that she has three plans for her future,

including “file for SSDI and not have to work.” Tr. 638. In January 2015, Plaintiff’s treating

physician Dr. Mitchell noted: “The patient is a discouraging case. [S]ince she states she is

earnestly seeking disability[,] I am sure her subjective complaints and evaluations will never

improve until she gets what she is after. I will call her therapist to search for inappropriate pain

behaviors.” Tr. 677. In February 2015, Dr. Mitchell noted: “An important note is that the patient

is highly motivated to get disability. She states she is looking forward to her disability rating




13 – OPINION AND ORDER
deteriorating another point or two because then she will qualify for disability payments.” Tr. 671.

The ALJ found that such evidence tends to undermine Plaintiff’s subjective reports of her

symptoms and limitations. Tr. 27. The ALJ further found that “[i]t is the combination of these

inconsistencies, and not any one inconsistency in particular, that undermines the claimant’s

reliability as an accurate historian.” Tr. 27.

        On the issue of Plaintiff’s subjective complaints, the Court finds that the ALJ’s reasons to

discredit Plaintiff are supported by the record. The reasons are specific and convincing.

Accordingly, the Court upholds the ALJ’s decision of a credibility finding against Plaintiff.

II. Medical Opinion Evidence

        The ALJ is responsible for resolving conflicts in the medical record, including conflicts

among physicians’ opinions. Carmickle v. Comm’r., Soc. Sec. Admin., 533 F.3d 1155, 1164 (9th

Cir. 2008). Specific and legitimate reasons for rejecting a physician’s opinion may include its

reliance on a claimant’s discredited subjective complaints, inconsistency with medical records,

inconsistency with a claimant’s testimony, inconsistency with a claimant’s daily activities, or

that the opinion is brief, conclusory, and inadequately supported by clinical findings. Bray v.

Commissioner, 554 F.3d 1219, 1228 (9th Cir. 2009); Tommasetti v. Astrue, 533 F.3d 1035, 1040

(9th Cir. 2008); Andrews v. Shalala, 53 F.3d 1035, 1042–43 (9th Cir. 1995). An ALJ errs by

rejecting or assigning minimal weight to a medical opinion “while doing nothing more than

ignoring it, asserting without explanation that another medical opinion is more persuasive, or

criticizing it with boilerplate language that fails to offer a substantive basis” for the ALJ’s

conclusion. Garrison, 759 F.3d at 1013; see also Smolen, 80 F.3d at 1286 (noting that an ALJ

effectively rejects an opinion when he or she ignores it).




14 – OPINION AND ORDER
        “An ALJ can satisfy the ‘substantial evidence’ requirement by ‘setting out a detailed and

thorough summary of the facts and conflicting clinical evidence, stating his interpretation

thereof, and making findings.” Garrison, 759 F.3d at 1012 (quoting Reddick, 157 F.3d at 725).

In other words, “[t]he ALJ must do more than offer his conclusions. He must set forth his own

interpretations and explain why they, rather than the doctors’, are correct.” Reddick, 157 F.3d at

725 (citing Embrey v. Bowen, 849 F.2d 418, 421–22 (9th Cir. 1988)). “[T]he opinion of a

nonexamining medical advisor cannot by itself constitute substantial evidence that justifies the

rejection of the opinion of an examining or treating physician.” Morgan v. Comm’r Soc. Sec.

Admin., 169 F.3d 595, 602 (citations omitted); but see id. at 600 (opinions of non-treating or

nonexamining physicians may serve as substantial evidence when the opinions are consistent

with independent clinical findings or other evidence in the record).

        Dr. Ellison opined that Plaintiff could perform a reduced range of sedentary to light work.

Tr. 1038-39. According to Dr. Ellison, Plaintiff could lift at the light level and carry at the

sedentary level. Tr. 28, 1038. Additionally, Plaintiff could stand for 2 hours at one time without

interruption, and 4 hours total in an 8-hour work day. Tr. 1039. Plaintiff could sit at one time

without interruption for 4 hours and 8 hours in an 8-hour work day. Id. The ALJ gave some

weight to Dr. Ellison’s opinion regarding Plaintiff’s ability to sit and lift, because it is consistent

with the record as a whole. Tr. 28. The ALJ gave little weight to Dr. Ellison’s opinion regarding

Plaintiff’s ability in carrying, standing, walking, postural activities, manipulative activities, and

environmental limitations, because it is inconsistent with the record as a whole and is based on a

one-time examination. Tr. 28-29.

        Plaintiff asserts that the ALJ erred in giving little weight to Dr. Ellison’s opinion. Pl.’s

Br. 18 (ECF No. 13). Plaintiff reasons that “a consultative examiner is a medical source [that is]




15 – OPINION AND ORDER
qualified to provide a medical opinion,” and argues that a one-time examination is not a proper

basis to reject Dr. Ellison’s opinion. Tr. 18-19. Additionally, Plaintiff argues that Dr. Ellison’s

opinion should be given more weight because it is based on a physical examination and a

comprehensive review of the records. Id. at 19.

       “Length of treatment relationship and the frequency of examination” are a factor in

weighing medical opinions. 20 C.F.R. § 404.1527(c)(2); Pl.’s Br. 16 (ECF No. 13).

Accordingly, it is proper for the ALJ to consider the one-time examination as a factor in giving

little weight to Dr. Ellison’s opinion. Further, the ALJ set out the following reasons for finding

Dr. Ellison’s opinion being inconsistent with the record: “the claimant’s activities of daily living;

the relatively conservative treatment history; the helpfulness of treatment as reported by the

claimant; and the largely unremarkable objective findings.” Tr. 29. As discussed above, these

reasons are supported by the record when the ALJ discredited Plaintiff’s subjective complaints.

Therefore, the ALJ satisfied the substantial evidence requirement in giving little weight to Dr.

Ellison’s opinion for the same reasons.

       Nonetheless, the ALJ notes that “even if Dr. Ellison’s opined exertional limitations were

adopted, the claimant would be able, at step 4 of the sequential evaluation process …, to perform

her past work as a Receptionist …” Tr. 29. Plaintiff concedes the same. Pl.’s Br. 19 (ECF No.

13). A claimant able to perform past relevant work is not disabled. 20 C.F.R. § 404.1560(b)(3).

Accordingly, Plaintiff essentially concedes that she is not disabled if Dr. Ellison’s opinion is

adopted.

III. New Evidence Rejected by The Appeals Council

       “The Appeals Council will only consider additional evidence … if [the claimant] show[s]

good cause for … submitting the evidence.” 20 C.F.R. § 404.970(b). Specifically, “the Appeals




16 – OPINION AND ORDER
Council receives additional evidence that is new, material, and relates to the period on or before

the date of the hearing decision, and there is a reasonable probability that the additional evidence

would change the outcome of the decision.” 20 C.F.R. § 404.970(a)(5).

       “[W]hen a claimant submits evidence for the first time to the Appeals Council, which

considers that evidence in denying review of the ALJ’s decision, the new evidence is part of the

administrative record, which the district court must consider in determining whether the

Commissioner’s decision is supported by substantial evidence.” Brewes v. Comm’r of Soc. Sec.

Admin., 682 F.3d 1157, 1159-60 (9th Cir. 2012). “Where the Appeals Council was required to

consider additional evidence, but failed to do so, remand to the ALJ is appropriate so that the

ALJ can reconsider its decision in light of the additional evidence.” Taylor v. Comm’r, 659 F.3d

1228, 1233 (9th Cir. 2011). When considering the rejected new evidence, the district court first

determines whether the Appeals Council was required to consider the new evidence. See id. at

1231. If the answer is affirmative, the court then determines “whether, in light of the record as a

whole, the ALJ’s decision was supported by substantial evidence and was free of legal error.” Id.

at 1232.

       Plaintiff submitted Dr. Caraballo’s letter as new evidence to the Appeals Council with her

appeal. Tr. 9-10. The Appeals Council received but rejected Dr. Caraballo’s letter because it

“does not relate to the period at issue.” Tr. 2. The Appeals Council then concluded that “it does

not affect the decision about whether [Plaintiff was] disabled beginning on or before February

28, 2017. Id.

       Because Dr. Caraballo’s letter addresses Plaintiff’s condition from June 2014, the Court

finds that her opinion “relate[s] to the period at issue.” Tr. 9. The question then is whether there




17 – OPINION AND ORDER
is a reasonable probability that Dr. Caraballo’s letter would change the outcome of the decision.

20 C.F.R. § 404.970(a)(5).

       The Commissioner asserts that Dr. Caraballo’s opinion is not supported by the record as a

whole and offers the following examples. Def.’s Br. 15-17 (ECF No. 20). Dr. Caraballo stated

that Plaintiff “will frequently show up to the clinic thinking that she has an appointment when

she doesn’t, and will often miss her appointments because she can’t keep herself organized

enough to keep track of them.” Tr. 9. To the contrary, the record reveals that Plaintiff was

almost always on time and was only late two times according to the record. Tr. 932, 930. Dr.

Caraballo opined that “[Plaintiff’s] ability to function on tasks that require concentration,

persistence, and a consistent pace are markedly affected.” Tr. 9. The ALJ found that the record

showed no more than moderate limitations in concentrating, persisting, or maintaining pace. Tr.

21-22. For example, the ALJ noted that despite her marijuana use prior to an appointment in

December 2013, Plaintiff “presented with a mildly disorganized, distractible thought process,

circumstantial at times but goal-directed with logical associations for the most part.” Tr. 22

(citing Tr. 887). “[Plaintiff] was unable to perform serials 7s but was able to spell ‘world’

backwards and forwards with mild difficulty.” Id. “She was able to recall 2/3 items after a five-

minute delay.” Id. The ALJ also noted that Plaintiff has routinely presented as alert and oriented.

Tr. 22 (citing Tr. 873, 911, 940).

       Additionally, Dr. Caraballo opined that Plaintiff’s activities of daily living often becomes

markedly limited when her symptoms increase and when she is in the depressed part of her

Bipolar Disorder. Tr. 10. The Commissioner notes that the medical record does not include a

diagnosis of Bipolar Disorder by any acceptable medical source. Def.’s Br. 16-17 (ECF No. 20).




18 – OPINION AND ORDER
The ALJ also did not find Bipolar Disorder as a severe impairment or an impairment. Id. at 17;

see Tr. 20.

       Plaintiff did not file a reply to respond to the Commissioner’s argument and therefore has

waived the argument on this issue. United States v. McEnry, 659 F.3d 893, 902 (9th Cir. 2011)

(where an argument is available but not raised, it is waived). The Court finds that the record

supports the Commissioner’s argument. Because Dr. Caraballo’s opinion is inconsistent with the

record as a whole, the Court finds that Dr. Caraballo’s opinion would not change the outcome of

the decision. The Appeals Council did not err in rejecting the new evidence.

                                        CONCLUSION

       For the reasons set forth above, the Court affirms the Commissioner’s decision.

       DATED this 18th day of July 2019.



                                                     s/ Mustafa T. Kasubhai
                                                     MUSTAFA T. KASUBHAI
                                                     United States Magistrate Judge




19 – OPINION AND ORDER
